Citation Nr: 9905002	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a right knee disorder.

Entitlement to service connection for a left foot contusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel





INTRODUCTION

The veteran had active service from August 1982 to August 
1985, and subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran withdrew her appeal in August 1997 with respect 
to the issue of entitlement to service connection for 
residuals of an upper respiratory infection.


FINDING OF FACT

The claims of entitlement to service connection for a left 
foot contusion and a right knee disorder are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a left 
foot contusion and a right knee disorder are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she injured her right knee as a 
result of active duty in the early to mid-1980s.  She further 
contends that she injured her left foot in April 1993 during 
her Reserve service training.  With respect to her knee, she 
maintains that it sometimes swells, stiffens and is painful 
when she exercises or stands too much.  With respect to the 
left foot, she describes occasional pain in the arch, with 
more frequent pain around the middle of her foot.  She added 
that her toes swell, that they are painful, and that left 
foot muscle spasms occur if she sits for too long.

Factual Background

The service medical records reveal complaints and a diagnosis 
of blisters on the veteran's feet in August 1982.  Later, in 
September 1982, the veteran was treated for infected 
blisters.

The veteran's service entrance examination report is negative 
for abnormality with respect to her right knee.  Subsequent 
service medical records show that she complained of general 
right knee pain.  In April  1984, she specifically complained 
of a dull right knee pain which had bothered her for the 
prior ten years.  She gave no history of trauma, knee 
locking, or collapsing.  The service examiner diagnosed her 
with chondromalacia of the right knee.  The June 1985 
separation examination report was negative for any complaint, 
finding or diagnosis of either a knee or foot disorder.

Private medical records from the Med Center spanning 1991 are 
negative for a right knee or left foot disorder. 

There are no Reserve duty records associated with the claims 
file.  

In May 1993, Ernestine Fitch, M.D. informed the RO that she 
treated the veteran in April 1993 with respect to a left foot 
injury.  X-rays taken in April 1993 were negative.  Dr. Fitch 
ascertained that the veteran had a contusion of the left 
foot, and that with rest, she would be able to return to 
normal activities.  The remainder of the treatment records 
supplied by Dr. Fitch are not relevant with respect to the 
issues on appeal.

VA outpatient treatment records from October 1993 to October 
1996 are negative for complaints or diagnosis of a right knee 
disorder.  While the veteran did complain of left foot pain 
in November 1994, the examiner noted dry skin over the arch.  
The diagnosis was a questionable left arch fungal infection.  

VA examination and x-ray reports from October 1996 are 
negative for a left foot or right knee disorder. 

Analysis

The veteran is seeking service connection for a left foot 
contusion and a right knee disorder.  The legal question to 
be answered initially is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If she has not presented well-grounded claims, 
her appeal must fail with respect to these claims and there 
is no duty to assist her further in the development of them.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §  1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for a right knee disorder.  The record, however, 
demonstrates that the veteran does not have a current right 
knee disability.  With respect to a left foot contusion, 
while her private physician treated her in April 1993, no 
chronic disability was diagnosed.  Moreover, on subsequent VA 
treatment records and examination reports, there was no 
showing that the veteran had a left foot disorder.  In short, 
no medical or other competent evidence showing that she 
currently has either a chronic left foot contusion or a right 
knee disorder has been presented.  As such she has not met 
the first prong in the well grounded claim test.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The only evidence the veteran has offered in support of her 
claim that she has a left foot contusion or a right knee 
disorder are her own unsubstantiated contentions.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that she currently has a left foot contusion or a right knee 
disorder that is related to service, the Board finds that she 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims are well grounded.  38 U.S.C.A. § 
5107.  Since the claims are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995). 

The Board acknowledges that the veteran's Reserve records are 
not associated with the claims file, however, the Board finds 
that they are not pertinent to this action.  38 C.F.R. 
§ 3.159 (1998).  While the veteran claims that she injured 
her foot while on Reserve training in April 1993, there is no 
medical evidence subsequent to her Reserve training showing 
that she currently has either a left foot or a right knee 
disorder.  Furthermore, she has cited no specific relevant 
evidence that might exist in her Reserve records that would 
show that she currently has a left foot or right knee 
disorder caused by her Reserve service which ended in 1993.  
VA is not required to search for evidence which, even if 
obtained, would make no difference in the result.  See Counts 
v. Brown, 6 Vet. App. 473, 476 (1994).  Hence, the Board will 
not remand the case in order to obtain the veteran's Reserve 
records.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete her application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a left foot contusion and a right knee 
disorder is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


